internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip br 3-plr-137261-01 date date legend taxpayer state year date date date dear this ruling responds to a letter submitted on behalf of the taxpayer by its authorized representatives the taxpayer requests an extension of time to file an election to make a mixed_straddle account under sec_1092 of the internal_revenue_code and sec_1_1092_b_-4t of the temporary income_tax regulations for the calendar_year ending december year the taxpayer is a state limited_liability_company in relevant part the taxpayer’s activities involve the trading of equity positions and offsetting equity futures contracts while the taxpayer was organized for state law purposes on date it did not begin any trading activity until on or about date on that date the taxpayer began entering into transactions through a designated account that would have qualified as a mixed_straddle account under sec_1092 and sec_1_1092_b_-4t had the appropriate election requirements been satisfied however at the time this trading activity began the taxpayer was not aware that these trades could constitute mixed straddles the taxpayer became aware that these trades could constitute mixed straddles by date more than days after the first mixed_straddle in the new class of activity was entered into when it was so informed by its new counsel it was determined that the taxpayer was eligible to make the mixed_straddle account election for the new class plr-137261-01 of activity under sec_1_1092_b_-4t upon learning this the taxpayer immediately authorized its new counsel to prepare and submit this ruling_request law and analysis sec_1092 provides that the secretary shall prescribe such regulations with respect to gain_or_loss on positions which are part of a straddle as may be appropriate to carry out the purposes of sec_1092 and sec_263 sec_1092 provides that the regulations prescribed under sec_1092 shall provide that the taxpayer may offset gains and losses from positions which are part of a mixed_straddle i by straddle-by-straddle identification or ii by the establishment with respect to any class of activities of a mixed_straddle account for which gains and losses would be recognized and offset on a periodic basis sec_1_1092_b_-4t generally permits a taxpayer to elect in accordance with paragraph f of sec_1_1092_b_-4t to establish one or more mixed_straddle accounts sec_1_1092_b_-4t defines a mixed_straddle account to mean an account for determining gains and losses from all positions held as capital assets in a designated class of activities by the taxpayer at the time the taxpayer elects to establish a mixed_straddle account sec_1_1092_b_-4t generally provides that except as otherwise provided the election to establish one or more mixed_straddle accounts for a taxable_year must be made by the due_date without regard to any extension of the taxpayer’s income_tax return for the immediately preceding year or part thereof sec_1 b -4t f further provides that if a taxpayer begins trading or investing in positions in a new class of activities during a taxable_year the taxpayer must make the election with respect to the new class of activities by the later of the due_date without regard to any extension of the taxpayer’s return for the immediately preceding year or days after the first mixed_straddle in the new class of activities is entered into finally sec_1_1092_b_-4t provides that if an election is made after the times specified above the election will be permitted only if the commissioner concludes that the taxpayer had reasonable_cause for failing to make a timely election conclusion based on the facts and representations submitted we conclude that the taxpayer has shown reasonable_cause for failing to make a timely election under sec_1 1092-4t f therefore we grant the taxpayer’s request for an extension of time to make the election under sec_1_1092_b_-4t for the taxable_year ending december year this extension will expire days from the date of this letter the election must be made in the manner prescribed in sec_1_1092_b_-4t and filed with the plr-137261-01 director having audit jurisdiction over the taxpayer’s tax_return except as specifically ruled upon above no opinion is expressed concerning the tax consequences of this transaction under any other provision of the code or regulations specifically no opinion is expressed concerning whether the positions designated by the taxpayer as the class of activities is a permissible designation under sec_1_1092_b_-4t this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours alice m bennett branch chief by robert williams assistant to the branch chief branch office of office of associate chief_counsel financial institutions products enclosure copy of this letter copy for sec_6110 purposes
